Order entered April 7, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-12-01409-CV

                              LEATHA A. MUNAI, Appellant

                                                V.

                              WILLIAM K. MUNAI, Appellee

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-04-04859

                                            ORDER
       We GRANT appellant’s April 3, 2014 unopposed motion to extend time to file reply

brief and ORDER the brief be filed no later than April 21, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE